DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated December 4, 2020.  Claims 1 and 3 are currently amended, claims 21-33 are new, and claims 1-7 and 21-33 are pending in the application and have been fully considered by Examiner.    
Applicant's arguments with respect to the 35 USC 101 rejections have been considered, but are not persuasive, as detailed below in the 35 USC 101 Argument - Rejections section.
Applicant has requested that the double patenting rejections be held in abeyance, however, in accordance with current USPTO policy, the rejections are maintained.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot and/or not persuasive, as detailed below in the Prior Art Argument - Rejections section. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are moot and/or not persuasive, as follows:

With respect to claim 1, Applicant argues that “the circuit translation method of Bennett is deficient with respect to amended claim 1 in that Bennett does not disclose ‘compiling the construct to output a circuit description in a hardware description language’” because “Bennett merely describes compiling a high-level program to an assembly program and subsequently translating the assembly program to a circuit design” whereas “the present Application bypasses the need for an intermediate assembly program.”1  Examiner respectfully disagrees with Applicant because the claim does not recite any details as to how the compiling occurs, let alone require bypassing an intermediate step during the compilation.  Thus, Bennett’s disclosure of a compiler that takes as input an HLL program and outputs an HDL netlist2 teaches the limitation “compiling the construct to output a circuit description in a hardware description language.”  

With respect to all other claims, Applicant references the argument made with respect to claim 1, which is unpersuasive for the reasons set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 21, lines 1-2 recite “wherein the circuit description is output without translating the construct into another language.”  However, claim 1 recites “compiling the construct to output a circuit description in a hardware description language (HDL).”  Compiling a source code construct to HDL as claimed necessarily involves translating the construct into another language, thus claim 21 is indefinite as it unclear how the “compiling the construct to output a circuit description in a hardware description language (HDL)” could be accomplished “without translating the construct into another language.” For purposes of compact first translating the construct into another language --.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	With respect to claim 21, MPEP 2173.05(i) recites, “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. ”  
Lines 1-2 of claim 21 recite, “wherein the circuit description is output without translating the construct into another language.”3  Although Applicant states in their Remarks at p. 15 that “the present Application bypasses the need for an intermediate assembly program,” there is no mention in Applicant’s original disclosure of bypassing an intermediate assembly step.  Nor is there any mention of alternatives involving first translating the construct into another language.  Rather, Applicant’s specification simply teaches compiling source code into HDL code4.  Claim 21 is therefore rejected under 35 USC 112(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 7, 22, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of copending Application No. 16/247,181 in view of Bennett (7315991 – hereinafter Bennett), as illustrated in the following table. 
Instant Application
Reference Application 16/247,181
1. A computer-implemented method for constructing synchronous digital circuits (SDCs), comprising: 
storing source code expressed in a multi-threaded imperative programming language, the source code comprising a construct that maps to a circuit implementation, the construct comprising a condition statement, and wherein the circuit implementation comprises 
a first hardware pipeline implementing first instructions prior to the condition statement, the first hardware pipeline having an output connected to a queue, 
a second hardware pipeline implementing second instructions after the condition statement, the second hardware pipeline having an input connected to the queue, and wherein the second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true; 
compiling the construct to output a circuit description in a hardware description language (HDL); and 
generating, based on the circuit description, a synchronous digital circuit comprising the circuit implementation.

22.  (text omitted for brevity as it is substantially similar to claim )

29.  (text omitted for brevity as it is substantially similar to claim )
1. A computer-implemented method, comprising: 
storing program source code in a multi-threaded imperative programming language, the program source code comprising a construct defining a function call; compiling the construct to a circuit description describing a circuit implementation, the circuit implementation comprising a first hardware pipeline configured to output one or more variables to a first queue and to output one or more function parameters to a second queue, a second hardware pipeline configured to receive the function parameters from the second queue, to perform one or more operations using the function parameters, and to store results generated by the one or more operations in a third queue, and a third hardware pipeline configured to obtain the variables from the first queue and to retrieve the results from the third queue; and generating, based on the circuit description, a synchronous digital circuit comprising the circuit implementation. 

6. The computer-implemented method of claim 1, wherein the synchronous digital circuit is implemented in a field-programmable gate array (FPGA), a gate array, or an application-specific integrated circuit (ASIC).
7. The computer-implemented method of claim 1, wherein the synchronous digital circuit is implemented in a field-programmable gate array (FPGA), a gate array, or application-specific integrated circuit (ASIC).
The computer-implemented method of claim 6, wherein a network interface card (NIC) is configured with the FPGA, gate array, or ASIC.
8. The computer-implemented method of claim 7, wherein a network interface card (NIC) is configured with the FPGA, gate array, or ASIC.


	The reference application No. 16/247,181 does not appear to explicitly disclose a condition statement or a first hardware pipeline implementing first instructions prior to the condition statement, the first hardware pipeline having an output connected to a queue, a second hardware pipeline implementing second instructions after the condition statement, the second hardware pipeline having an input connected to the queue, and wherein the second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true.  However, this is taught by analogous art, Bennett (e.g., Figs. 1, 2-10, and 13, in particular Fig. 3, “if (a==b) result=dosomething()” and Fig. 4, “DoSomething” [second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true] along with associated text, e.g., col. 3:5-9, the translating step can include identifying a conditional branching construct of the HLL program and mapping the conditional branching construct to at least one conditional branching instruction of the assembly language; [construct that maps to a circuit implementation, the construct comprising a condition statement]; Fig. 4 which depicts input values to a pipeline [first hardware pipeline] controlled by a “compare” conditional statement. Examiner notes that instructions prior to the condition are necessarily implemented to produces the input values. See also col. 8:6-7, the netlist specifies the pipelined hardware configuration depicted in Fig. 4; col. 2:33-36, First-in-first-outs (FIFOs) [queue] corresponding to operands of the instructions of the assembly language program can be created. The FIFOs can link the hardware components [the first hardware pipeline having an output connected to a queue].) (Examiner notes that Applicant has not claimed any structural 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference application No. 16/247,181 with the invention of Bennett because “It would be beneficial to provide a technique for designing a circuit using an HLL that is more intuitive than existing technologies,” as suggested by Bennett (see col. 2:4-7).  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6, 22, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,261 in view of Bennett (7315991 – hereinafter Bennett), as illustrated in the following table (for brevity, only claim 1 of the instant application is recited in full). 
Instant Application
Reference Application 16/247,261
1. A computer-implemented method for constructing synchronous digital circuits (SDCs), comprising: 
storing source code expressed in a multi-threaded imperative programming language, the source code comprising a construct that maps to a circuit implementation, the construct comprising a condition statement, and wherein the circuit implementation comprises 
a first hardware pipeline implementing first instructions prior to the condition statement, 
a second hardware pipeline implementing second instructions after the condition statement, the second hardware pipeline having an input connected to the queue, and wherein the second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true; 
compiling the construct to output a circuit description in a hardware description language (HDL); and 
generating, based on the circuit description, a synchronous digital circuit comprising the circuit implementation.

22.  (text omitted for brevity as it is substantially similar to claim )

29.  (text omitted for brevity as it is substantially similar to claim )
1. A computer-implemented method, comprising: receiving source code expressed in a multi-threaded programming language, the source code comprising a construct that maps to a circuit implementation, the construct comprising a loop statement that comprises a body that iterates until a condition is met, wherein the circuit implementation comprises: a hardware pipeline implementing the body of the loop, wherein the hardware pipeline receives an input from a first queue, wherein the hardware pipeline  compiling the source code to a circuit description; and generating, based on the circuit description, a synchronous digital circuit comprising the circuit implementation. 

8. A computing device comprising: one or more processors; and at least one computer storage medium having computer executable instructions stored thereon which, when executed by the one or more processors, cause the computing device to: receive source code expressed in a multi-threaded programming language, the source code comprising a construct that maps to a circuit implementation, the circuit implementation including a pipeline that is part of a call graph cycle, wherein the pipeline receives input from a queue that provides an initial collection of local variables associated with a thread and a queue that provides one or more subsequent collections of local variables associated with the thread, and wherein a policy circuit of the pipeline limits a number of threads allowed to execute within the pipeline to a capacity of the queue that provides one or more subsequent collections of local variables associated with the thread; compile the construct to a circuit description; and generate, based on the circuit description, a synchronous digital circuit comprising the circuit implementation. 

15. At least one computer storage medium having computer executable instructions stored thereon which, when executed by one or more processors, cause a computing device to: receive source code expressed in a multi-threaded programming language, the source code comprising a construct that maps to a circuit implementation, the construct comprising a loop statement that comprises a body that iterates until a condition is met, wherein the circuit implementation comprises: a pipeline that implements the body, wherein the pipeline is part of a call graph cycle, wherein the call graph cycle begins with the pipeline receiving an initial collection of local variables from a first queue, wherein, when the condition is met, the call graph cycle continues by providing a second queue with an iteration collection of local variables from the pipeline, wherein the call graph cycle continues by the second queue providing the iteration collection of local variables to the pipeline, and wherein the call graph cycle ends when the condition is no longer met and a result collection of local variables is made available; compile the construct to a circuit description; and generate, based on the circuit description, a synchronous digital circuit comprising the circuit implementation.



	The claims of reference application No. 16/247,261 do not appear to explicitly disclose imperative or a first hardware pipeline implementing first instructions prior to the condition statement, the first hardware pipeline having an output connected to a queue, 
a second hardware pipeline implementing second instructions after the condition statement, the second hardware pipeline having an input connected to the queue, and wherein the second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true.  However, this is taught by analogous art, Bennett (e.g., Figs. 1, 2-10, and 13, in particular Fig. 3, “if (a==b) result=dosomething()” and Fig. 4, “DoSomething” [second hardware pipeline processes a value from the queue only when the conditional branching construct of the HLL program and mapping the conditional branching construct to at least one conditional branching instruction of the assembly language; [construct that maps to a circuit implementation, the construct comprising a condition statement]; Fig. 4 which depicts input values to a pipeline [first hardware pipeline] controlled by a “compare” conditional statement. Examiner notes that instructions prior to the condition are necessarily implemented to produces the input values. See also col. 8:6-7, the netlist specifies the pipelined hardware configuration depicted in Fig. 4; col. 2:33-36, First-in-first-outs (FIFOs) [queue] corresponding to operands of the instructions of the assembly language program can be created. The FIFOs can link the hardware components [the first hardware pipeline having an output connected to a queue].) (Examiner notes that Applicant has not claimed any structural details of the first and second hardware pipelines, or even that they are different.  According Examiner, the portion of the pipelined hardware configuration of Bennett that generate the input values for the “compare” constitutes a “first hardware pipeline,” as claimed, and the portion of the pipelined hardware configuration of Bennett that performs the “DoSomething” constitutes a “second hardware pipeline,” as claimed.). Also, to the extent that claim 8 of the reference application does not disclose construct comprising a condition statement, this is also taught by Bennett (col. 3:5-9, the translating step can include identifying a conditional branching construct of the HLL program and mapping the conditional branching construct to at least one conditional branching instruction of the assembly language; [construct that maps to a circuit implementation, the construct comprising a condition statement]).
.  
This is a provisional nonstatutory double patenting rejection.

With respect to claim 6, Bennet also discloses wherein the synchronous digital circuit is implemented in a field-programmable gate array (FPGA), a gate array, or an application-specific integrated circuit (ASIC) (e.g., col. 4:26-29, The circuit design can be implemented in a programmable logic device (PLD) such as a field programmable gate array (FPGA), or the like.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference application with the invention of Bennett for the same reason set forth above.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6, 22, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16247269 in view of Bennett (7315991 – hereinafter Bennett) as illustrated in the following table (for brevity, only claim 1 of the instant application is recited in full). 
Instant Application
Reference Application 16/247,269
1. A computer-implemented method for constructing synchronous digital circuits (SDCs), comprising: 
storing source code expressed in a multi-threaded imperative programming language, the source code comprising a construct that maps to a circuit implementation, the construct comprising a condition statement, and wherein the circuit implementation comprises 
a first hardware pipeline implementing first instructions prior to the condition statement, the first hardware pipeline having an output connected to a queue, 
a second hardware pipeline implementing second instructions after the condition statement, the second hardware pipeline having an input connected to the queue, and wherein the second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true; 
compiling the construct to output a circuit description in a hardware description language (HDL); and 
generating, based on the circuit description, a synchronous digital circuit comprising the circuit implementation.

22.  (text omitted for brevity as it is substantially similar to claim )

29.  (text omitted for brevity as it is substantially similar to claim )
1. A computer-implemented method, comprising: receiving source code expressed in a multi-threaded programming language, wherein the source code includes a branching statement that directs execution to one of a plurality of source code paths; compiling the source code to a circuit description that includes a pipeline, wherein the pipeline includes a plurality of code paths associated with the plurality of source code paths, and wherein one or more pipeline stages are added to one or more of the plurality of code paths so that the plurality of code paths have a same number of pipeline stages; and generating, based on the circuit description, a synchronous digital circuit comprising the circuit implementation.

8. A computing device: one or more processors; and at least one computer storage medium having computer executable instructions stored thereon which, when executed by the one or more processors, cause the computing device to: receive source code expressed in a multi-threaded programming language; compile the source code to a circuit description that includes a first pipeline, a second pipeline, and a first-in-first-out (FIFO) queue that stores sets of local thread variables passed from the first pipeline to the second pipeline, wherein the first pipeline stores sets of local thread variables in the FIFO queue in a thread execution order, and wherein the second pipeline maintains the thread execution order by retrieving sets of local thread variables from the FIFO queue in the thread execution order; and generating, based on the circuit description, a synchronous digital circuit comprising the circuit implementation.

15. At least one computer storage medium having computer executable instructions stored thereon which, when executed by one or more processors, cause a computing device to: receive source code expressed in a multi-threaded programming language, the source code comprising a construct that maps to a circuit implementation, the construct comprising a reorder block and a construct that does not maintain thread execution order, wherein the circuit implementation comprises: a reorder buffer that registers thread identifiers in an order in which a plurality of threads are received; a circuit that executes for an unknown number of clock cycles for each of the plurality of threads; wherein the reorder buffer blocks a thread from resuming until all threads having a lower execution order are resumed; compile the construct to a circuit description; and generate, based on the circuit description, a synchronous digital circuit comprising the circuit implementation.

imperative or implementing first instructions prior to the condition statement, the first hardware pipeline having an output connected to a queue, a second hardware pipeline implementing second instructions after the condition statement, the second hardware pipeline having an input connected to the queue, and wherein the second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true.  However, this is taught by analogous art, Bennett (e.g., Figs. 1, 2-10, and 13, in particular Fig. 3, “if (a==b) result=dosomething()” and Fig. 4, “DoSomething” [second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true] along with associated text, e.g., col. 4:58-62, the HLL program 115 can be implemented using any of a variety of different HLLs, whether Fortran, C/C++, JAVA, or the like; col. 3:5-9, the translating step can include identifying a conditional branching construct of the HLL program and mapping the conditional branching construct to at least one conditional branching instruction of the assembly language; [construct that maps to a circuit implementation, the construct comprising a condition statement]; Fig. 4 which depicts input values to a pipeline [first hardware pipeline] construct comprising a condition statement, this is also taught by Bennett (col. 3:5-9, the translating step can include identifying a conditional branching construct of the HLL program and mapping the conditional branching construct to at least one conditional branching instruction of the assembly language; [construct that maps to a circuit implementation, the construct comprising a condition statement]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference application No. 16/247,269 with the invention of Bennett because “It would be beneficial to provide a technique for designing a circuit using an HLL that is more intuitive than existing technologies,” as suggested by Bennett (see col. 2:4-7).  
This is a provisional nonstatutory double patenting rejection.

With respect to claim 6, Bennet also discloses wherein the synchronous digital circuit is implemented in a field-programmable gate array (FPGA), a gate array, or an application-specific integrated circuit (ASIC) (e.g., col. 4:26-29, The circuit design can be implemented in a programmable logic device (PLD) such as a field programmable gate array (FPGA), or the like.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference application with the invention of Bennett for the same reason set forth above.
This is a provisional nonstatutory double patenting rejection.

Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,181 in view of Bennett, and further in view of Aggarwal et al. (6275508 -- hereinafter Aggarwal). 

	With respect to claim 2, Bennett also discloses wherein the condition statement is evaluated by comparing the value from the queue to a value [stored in a register] (e.g., Figs. 1, 2-10, and 13, in particular Fig. 3, “if (a==b) result=dosomething()” [second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true] and Fig. 4, which depicts a “compare” conditional statement; see also col. 2:33-36, First-in-first-outs (FIFOs) [queue] corresponding to operands of the instructions of the assembly language program can be created. The FIFOs can link the hardware components; see also col. 8:7-11).  
	Bennet does not appear to explicitly disclose stored in a register. However, this is taught in analogous art, Aggarwal (e.g., col. 5:61-col. 6:7, Besides the input FIFOs, there are other units registers putting results on the Constant Bus (packet count and fixed FF, FE and 00, lower left in FIG. 2). Second, are some variables that come from the sequencer that drive the Data Pattern bus; and then lastly there are combinatorial computational units that sink their results on the Computation Bus. Any sink of data from any of the above-mentioned units should be complete before the next clock of the selectors of the output FIFO. There are some combinatorial units that are used to compare input data streams with constants or variables and which do not put the results on the M*N switch but, rather, send the results to the sequencer for doing conditional jumps [condition statement is evaluated by comparing the value from the queue to a value stored in a register].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Aggarwal because an “advantage of the design of the invention resides in the fact that complex header processing is now really broken down into very simple computational units like compare, word compare, long-word compare, add and,” as suggested by Aggarwal (see col. 6:11-30).  

With respect to claim 3, Aggarwal further teaches wherein the value in the register (e.g., col. 5:61-col. 6:7, Besides the input FIFOs, there are other units that put data on the M*N switch. First, are some constant data registers putting results on the Constant Bus (packet count and fixed FF, FE and 00, lower left in FIG. 2). Second, are some variables that come from the sequencer that drive the Data Pattern bus; and then lastly there are combinatorial computational units that sink their results on the Computation Bus. Any sink of data from any of the above-mentioned units should be complete before the next clock of the selectors of the output FIFO. There are some combinatorial units that are used to compare input data streams with constants or conditional jumps [condition statement is evaluated by comparing the value from the queue to a value stored in a register].) and Bennett also discloses is generated by a third hardware pipeline (e.g., Figs. 1, 2-10, and 13, along with associated text, e.g., col. 8:6-7, the netlist specifies the pipelined hardware configuration depicted in Fig. 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Aggarwal for the reasons set forth above with respect to claim 2.

Claims 2 and 3 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,261 in view of Bennett, and further in view of Aggarwal et al. (6275508 -- hereinafter Aggarwal)5. 

Claims 2 and 3 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,269 in view of Bennett, and further in view of Aggarwal et al. (6275508 -- hereinafter Aggarwal)6. 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,181 in view of 

	With respect to claim 4, The reference application in view of Bennett in view of Aggarwal does not appear to explicitly disclose wherein the value from the queue comprises a local variable. However, this is taught in analogous art, Nguyen (e.g., [0050], four local variables may be introduced for each FIFO.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Nguyen because “When an individual virtual channel stalls (e.g., due to back-pressure from a downstream unit), it is advantageous to allow the other virtual channels to proceed through the pipeline,” as suggested by Nguyen (see [0046]).

Claim 4 is also are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of Application No. 16/247,261 in view of Bennett, Aggarwal, and further in view of Nguyen et al. (20180342040 – hereinafter Nguyen) 7.

Claim 4 is also are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of Application No. 16/247,269 in view of Bennett, Aggarwal, and further in view of Nguyen et al. (20180342040 – hereinafter Nguyen) 8.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being 

	With respect to claim 5, The reference application in view of Bennett in view of Aggarwal does not appear to explicitly disclose wherein the value stored in the register comprises a global variable.  However, this is taught in analogous art, Kodosky (e.g., [0293], Resources also include primitives that move data between the PLD and the CPU, such as global variable registers and DMA transfer primitives.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Kodosky because “Many programs that are converted into hardware require hardware resources external to the programmable logic device,” as suggested by Kodosky (see [0293]).

Claim 5 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,261 in view of Bennett, Aggarwal, and Nguyen, and further in view of Kodosky et al. (20020080174 – hereinafter Kodosky) 9.

Claim 5 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,269 in view of 10.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,181 in view of Bennett and Pan et al. (8881079 -- hereinafter Pan).

	With respect to claim 7, The reference application in view of Bennett does not appear to explicitly disclose wherein a network interface card (NIC) is configured with the FPGA, gate array, or ASIC.  However, this is taught by analogous art, Pan (col. 7:6-10I/O interface 302 may include chip set chips, graphics processors, and/or daughter cards, among other known circuits. An example of a daughter card may include a network interface card ("NIC"); see also col. 3:5-10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NIC of Pan in order to provide network connectivity.

Claim 7 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,261 in view of Bennett and Pan et al. (8881079 -- hereinafter Pan) 11.

Claim 7 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,269 in view of Bennett and Pan et al. (8881079 -- hereinafter Pan) 12.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,181 in view of Bennett and Drepper (20200167139 -- hereinafter Drepper).

	With respect to claim 21, The reference application in view of Bennett does not appear to explicitly disclose wherein the circuit description is output without translating the construct into another language.  However, this is taught by analogous art, Drepper (please note the 35 USC 112(b) rejection and interpretation above; Figs. 2, particularly the arrow from Compiler 118 to HDL Code 206, and Fig. 3, along with associated text, e.g., [0038], The compiler 118 may receive source code written in a first form (e.g., C, C++, Fortran) for a computer application and compile it into code in a second form (e.g., binary code, assembly language code, HDL code, etc.) that is different than the first form.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Drepper because it overcomes “deficiencies by providing technology that dynamically generates central processing unit (CPU) instructions and uses the CPU instructions in generated code for the application softcore processor,” as suggested by Drepper (see [0020]).

Claim 21 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,261 in view of Bennett and Drepper13.

Claim 21 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/247,269 in view of Bennett and Drepper 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 22, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (7315991 – hereinafter Bennett; see IDS filed on 6/19/20).

	With respect to claim 1, Bennett discloses A computer-implemented method for constructing synchronous digital circuits (SDCs), comprising: 
	storing source code expressed in a multi-threaded imperative programming language (e.g., Figs. 1 and 13 along with associated text, e.g., col. 10:12-14, The method can , the source code comprising a construct that maps to a circuit implementation, the construct comprising a condition statement (e.g., Figs. 1, 2-10, and 13 along with associated text, e.g., col. 3:5-9, the translating step can include identifying a conditional branching construct of the HLL program and mapping the conditional branching construct to at least one conditional branching instruction of the assembly language; see also col. 2:39-43, the method can include instantiating at least one hardware component in the PLD based upon a conditional branching construct of the assembly language program [construct that maps to a circuit implementation, the construct comprising a condition statement]; see also “if” construct of figs. 2-3; see also “for” construct of Figs. 5-10), and wherein the circuit implementation comprises 
	a first hardware pipeline implementing first instructions prior to the condition statement (e.g., Figs. 1, 2-10, and 13, particularly Fig. 4 which depicts input values to a pipeline [first hardware pipeline] controlled by a “compare” conditional statement. Examiner notes that instructions prior to the condition are necessarily implemented to produces the input values. See also associated text, e.g., col. 7:64-col. 8:4, FIG. 3 illustrates the CHiMPS assembly language translation or representation of the HLL "if" construct. The CHiMPS code shown in FIG. 3 illustrates the conditional branching instructions demux, branch, unbranch, and mux described above; col. 8:6-7, the netlist specifies the pipelined hardware configuration depicted in Fig. 4.), the first hardware pipeline having an output connected to a queue (e.g., Figs. 1, 2-10, and 13, e.g., col. 2:33-36, First-in-first-outs (FIFOs) [queue] corresponding to operands of the instructions of the assembly language program can be created. The FIFOs can link the hardware , 
	a second hardware pipeline implementing second instructions after the condition statement (e.g., Figs. 1, 2-10, and 13, in particular “DoSomething” in Fig. 4[a second hardware pipeline implementing second instructions after the condition statement]; see also col. 6:59-62) (Examiner notes that Applicant has not claimed any structural details of the first and second hardware pipelines, or even that they are different.  According Examiner, the portion of the pipelined hardware configuration of Bennett that generate the input values for the “compare” constitutes a “first hardware pipeline,” as claimed, and the portion of the pipelined hardware configuration of Bennett that performs the “DoSomething” constitutes a “second hardware pipeline,” as claimed.), the second hardware pipeline having an input connected to the queue (e.g., Figs. 1, 2-10, and 13, e.g., col. 2:33-36, First-in-first-outs (FIFOs) [queue] corresponding to operands of the instructions of the assembly language program can be created. The FIFOs can link the hardware components; see also col. 8:7-11), and wherein the second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true (e.g., Figs. 1, 2-10, and 13, in particular “if (a==b) result=dosomething()” [second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true].); 
	compiling the construct to output a circuit description in a hardware description language (HDL) (e.g., Figs. 1, 2-10, and 13, e.g., col. 4:52-54, the compiler 105 can translate an HLL program 115 [construct] to a netlist 120 or other hardware description of a circuit design; col. 5:30-32, The netlist 120 can be a structural HDL netlist that specifies FIFO's and logic blocks.); and 
	generating, based on the circuit description, a synchronous digital circuit comprising the circuit implementation (e.g., Fig. 13, in particular, step 1330 “Compile HDL netlist into bitstream and load PLD” and step 1135 “Execute design on PLD” [generating, based on the circuit description, a synchronous digital circuit comprising the circuit implementation].).

	With respect to claims 22, Bennett discloses A computing system comprising: 
	one or more processing units; and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the one or more processing units (e.g., Fig. 1 and associated text, e.g., col. 4:48-51, System 100 can be implemented as a collection of one or more computer programs executing within a suitable information processing system; col. 11:13-17, The present invention can be realized in a centralized fashion in one computer system, or in a distributed fashion where different elements are spread across several interconnected computer systems.), cause the computing system to: 
	store source code expressed in a multi-threaded imperative programming language  (e.g., Figs. 1 and 13 along with associated text, e.g., col. 10:12-14, The method can begin in step 1305 where a program can be written in an HLL; col. 4:58-62, the HLL program 115 can be implemented using any of a variety of different HLLs, whether Fortran, C/C++, JAVA, or the like.), the source code comprising a construct that maps to a circuit implementation, the construct comprising a condition statement (e.g., Figs. 1, 2-10, and 13 along with associated text, e.g., col. 3:5-9, the translating step can include identifying a conditional branching construct of the HLL program and mapping the conditional branching construct to at least one conditional branching instruction of the assembly language; see also col. 2:39-43, the method can include instantiating at least one hardware component in the PLD based upon a conditional branching , and wherein the circuit implementation comprises 
	a first hardware pipeline implementing first instructions prior to the condition statement (e.g., Figs. 1, 2-10, and 13, particularly Fig. 4 which depicts input values to a pipeline [first hardware pipeline] controlled by a “compare” conditional statement. Examiner notes that instructions prior to the condition are necessarily implemented to produces the input values. See also associated text, e.g., col. 7:64-col. 8:4, FIG. 3 illustrates the CHiMPS assembly language translation or representation of the HLL "if" construct. The CHiMPS code shown in FIG. 3 illustrates the conditional branching instructions demux, branch, unbranch, and mux described above; col. 8:6-7, the netlist specifies the pipelined hardware configuration depicted in Fig. 4.), the first hardware pipeline having an output connected to a queue (e.g., Figs. 1, 2-10, and 13, e.g., col. 2:33-36, First-in-first-outs (FIFOs) [queue] corresponding to operands of the instructions of the assembly language program can be created. The FIFOs can link the hardware components [the first hardware pipeline having an output connected to a queue]; see also col. 4:20-25; see also col. 7:7-11), 
	a second hardware pipeline implementing second instructions after the condition statement (e.g., Figs. 1, 2-10, and 13, in particular “DoSomething” in Fig. 4[a second hardware pipeline implementing second instructions after the condition statement]; see also col. 6:59-62) (Examiner notes that Applicant has not claimed any structural details of the first and second hardware pipelines, or even that they are different.  According Examiner, the portion of the pipelined hardware configuration of Bennett that generate the input values for the “compare” constitutes a “first hardware pipeline,” as claimed, and the portion of the pipelined hardware , the second hardware pipeline having an input connected to the queue (e.g., Figs. 1, 2-10, and 13, e.g., col. 2:33-36, First-in-first-outs (FIFOs) [queue] corresponding to operands of the instructions of the assembly language program can be created. The FIFOs can link the hardware components; see also col. 8:7-11), and wherein the second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true (e.g., Figs. 1, 2-10, and 13, in particular “if (a==b) result=dosomething()” [second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true].); 
	compile the construct to output a circuit description in a hardware description language (HDL) (e.g., Figs. 1, 2-10, and 13, e.g., col. 4:52-54, the compiler 105 can translate an HLL program 115 [construct] to a netlist 120 or other hardware description of a circuit design; col. 5:30-32, The netlist 120 can be a structural HDL netlist that specifies FIFO's and logic blocks.); and 
	generate, based on the circuit description, a synchronous digital circuit comprising the circuit implementation(e.g., Fig. 13, in particular, step 1330 “Compile HDL netlist into bitstream and load PLD” and step 1135 “Execute design on PLD” [generate, based on the circuit description, a synchronous digital circuit comprising the circuit implementation].).

	With respect to claim 29, Bennett discloses A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the one or more processing units (e.g., col. 11:24-26, The present invention also can be embedded in a computer program product), cause a computing system to: 
	store source code expressed in a multi-threaded imperative programming language (e.g., Figs. 1 and 13 along with associated text, e.g., col. 10:12-14, The method can begin in step 1305 where a program can be written in an HLL; col. 4:58-62, the HLL program 115 can be implemented using any of a variety of different HLLs, whether Fortran, C/C++, JAVA, or the like.), the source code comprising a construct that maps to a circuit implementation, the construct comprising a condition statement (e.g., Figs. 1, 2-10, and 13 along with associated text, e.g., col. 3:5-9, the translating step can include identifying a conditional branching construct of the HLL program and mapping the conditional branching construct to at least one conditional branching instruction of the assembly language; see also col. 2:39-43, the method can include instantiating at least one hardware component in the PLD based upon a conditional branching construct of the assembly language program [construct that maps to a circuit implementation, the construct comprising a condition statement]; see also “if” construct of figs. 2-3; see also “for” construct of Figs. 5-10), and wherein the circuit implementation comprises 
	a first hardware pipeline implementing first instructions prior to the condition statement (e.g., Figs. 1, 2-10, and 13, particularly Fig. 4 which depicts input values to a pipeline [first hardware pipeline] controlled by a “compare” conditional statement. Examiner notes that instructions prior to the condition are necessarily implemented to produces the input values. See also associated text, e.g., col. 7:64-col. 8:4, FIG. 3 illustrates the CHiMPS assembly language translation or representation of the HLL "if" construct. The CHiMPS code shown in FIG. 3 illustrates the conditional branching instructions demux, branch, unbranch, and mux described above; col. 8:6-7, the netlist specifies the pipelined hardware configuration depicted in Fig. 4.), the first hardware pipeline having an output connected to a queue (e.g., Figs. 1, 2-10, and 13, e.g., col. 2:33-36, First-in-first-outs (FIFOs) [queue] corresponding to operands of the , 
	a second hardware pipeline implementing second instructions after the condition statement (e.g., Figs. 1, 2-10, and 13, in particular “DoSomething” in Fig. 4[a second hardware pipeline implementing second instructions after the condition statement]; see also col. 6:59-62) (Examiner notes that Applicant has not claimed any structural details of the first and second hardware pipelines, or even that they are different.  According Examiner, the portion of the pipelined hardware configuration of Bennett that generate the input values for the “compare” constitutes a “first hardware pipeline,” as claimed, and the portion of the pipelined hardware configuration of Bennett that performs the “DoSomething” constitutes a “second hardware pipeline,” as claimed.), the second hardware pipeline having an input connected to the queue (e.g., Figs. 1, 2-10, and 13, e.g., col. 2:33-36, First-in-first-outs (FIFOs) [queue] corresponding to operands of the instructions of the assembly language program can be created. The FIFOs can link the hardware components; see also col. 8:7-11), and wherein the second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true (e.g., Figs. 1, 2-10, and 13, in particular “if (a==b) result=dosomething()” [second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true].); 
	compile the construct to output a circuit description in a hardware description language (HDL) (e.g., Figs. 1, 2-10, and 13, e.g., col. 4:52-54, the compiler 105 can translate an HLL program 115 [construct] to a netlist 120 or other hardware description of a circuit design; col. 5:30-32, The netlist 120 can be a structural HDL netlist that specifies FIFO's and logic ; and 
	generate, based on the circuit description, a synchronous digital circuit comprising the circuit implementation (e.g., Fig. 13, in particular, step 1330 “Compile HDL netlist into bitstream and load PLD” and step 1135 “Execute design on PLD” [generate, based on the circuit description, a synchronous digital circuit comprising the circuit implementation].).

	With respect to claims 6 and 27, Bennett also discloses wherein the synchronous digital circuit is implemented in a field-programmable gate array (FPGA), a gate array, or an application-specific integrated circuit (ASIC) (e.g., col. 4:26-29, The circuit design can be implemented in a programmable logic device (PLD) such as a field programmable gate array (FPGA), or the like.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 23, 24, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Aggarwal et al. (6275508 -- hereinafter Aggarwal).

	With respect to claims 2, 23, and 30, Bennett also discloses wherein the condition statement is evaluated by comparing the value from the queue to a value [stored in a register] (e.g., Figs. 1, 2-10, and 13, in particular Fig. 3, “if (a==b) result=dosomething()” [second hardware pipeline processes a value from the queue only when the condition statement is evaluated as true] and Fig. 4, which depicts a “compare” conditional statement; see also col. 2:33-36, First-in-first-outs (FIFOs) [queue] corresponding to operands of the instructions of the assembly language program can be created. The FIFOs can link the hardware components; see also col. 8:7-11).  
	Bennet does not appear to explicitly disclose stored in a register. However, this is taught in analogous art, Aggarwal (e.g., col. 5:61-col. 6:7, Besides the input FIFOs, there are other units that put data on the M*N switch. First, are some constant data registers putting results on the Constant Bus (packet count and fixed FF, FE and 00, lower left in FIG. 2). Second, are some variables that come from the sequencer that drive the Data Pattern bus; and then lastly there are combinatorial computational units that sink their results on the Computation Bus. Any sink of data from any of the above-mentioned units should be complete before the next clock of the selectors of the output FIFO. There are some combinatorial units that are used to compare input data streams with constants or variables and which do not put the results on the M*N switch but, rather, send the results to the sequencer for doing conditional jumps [condition statement is evaluated by comparing the value from the queue to a value stored in a register].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bennett with the invention of Aggarwal because an “advantage of the design of the invention resides in the fact that complex header processing is now really broken down into very simple computational units like compare, word compare, long-word compare, add and,” as suggested by Aggarwal (see col. 6:11-30).  

With respect to claims 3, 24, and 31, Aggarwal further teaches wherein the value stored in the register (e.g., col. 5:61-col. 6:7, Besides the input FIFOs, there are other units that put data on the M*N switch. First, are some constant data registers putting results on the Constant Bus (packet count and fixed FF, FE and 00, lower left in FIG. 2). Second, are some variables that come from the sequencer that drive the Data Pattern bus; and then lastly there are combinatorial computational units that sink their results on the Computation Bus. Any sink of data from any of the above-mentioned units should be complete before the next clock of the selectors of the output FIFO. There are some combinatorial units that are used to compare input data streams with constants or variables and which do not put the results on the M*N switch but, rather, send the results to the sequencer for doing conditional jumps.) and Bennett also discloses is generated by a third hardware pipeline (e.g., Figs. 1, 2-10, and 13, along with associated text, e.g., col. 8:6-7, the netlist specifies the pipelined hardware configuration depicted in Fig. 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bennett with the invention of Aggarwal for the reasons set forth above with respect to claim 2.

Claims 4, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Aggarwal as applied to claims 3, 24, 31 above, and further in view of Nguyen et al. (20180342040 – hereinafter Nguyen).

	With respect to claims 4, 25, and 32, Bennett in view of Aggarwal does not appear to explicitly disclose wherein the value from the queue comprises a local variable. However, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Nguyen because “When an individual virtual channel stalls (e.g., due to back-pressure from a downstream unit), it is advantageous to allow the other virtual channels to proceed through the pipeline,” as suggested by Nguyen (see [0046]).

Claims 5, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Aggarwal and Nguyen as applied to claims 4, 25, 32 above, and further in view of Kodosky et al. (20020080174 – hereinafter Kodosky).

	With respect to claims 5, 26, and 33, Bennett in view of Aggarwal does not appear to explicitly disclose wherein the value stored in the register comprises a global variable.  However, this is taught in analogous art, Kodosky (e.g., [0293], Resources also include primitives that move data between the PLD and the CPU, such as global variable registers and DMA transfer primitives.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Kodosky because “Many programs that are converted into hardware require hardware resources external to the programmable logic device,” as suggested by Kodosky (see [0293]).

Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in .

	With respect to claims 7 and 28, Bennett does not appear to explicitly disclose wherein a network interface card (NIC) is configured with the FPGA, gate array, or ASIC.  However, this is taught by analogous art, Pan (col. 7:6-10I/O interface 302 may include chip set chips, graphics processors, and/or daughter cards, among other known circuits. An example of a daughter card may include a network interface card ("NIC"); see also col. 3:5-10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NIC of Pan in order to provide network connectivity.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Drepper (20200167139 -- hereinafter Drepper).

	With respect to claim 21, Bennett does not appear to explicitly disclose wherein the circuit description is output without translating the construct into another language.  However, this is taught in analogous art, Drepper (please note the 35 USC 112(b) rejection and interpretation as reciting -- wherein the circuit description is output without first translating the construct into another language --; Figs. 2, particularly the arrow from Compiler 118 to HDL Code 206, and Fig. 3, along with associated text, e.g., [0038], The compiler 118 may receive source code written in a first form (e.g., C, C++, Fortran) for a computer application and compile it into code in a second form (e.g., binary code, assembly language code, HDL code, etc.) that is different than the first form.).
.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192





	
	






	
	
	

	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 15.
        2 See Bennett at col. 4:52-57 and col. 5:30-32.
        3 As discussed above with respect to the 35 USC 112b, this limitations has been interpreted as reciting -- wherein the circuit description is output without first translating the construct into another language --
        4 See Applicant’s specification, e.g. [004] and [0061].
        5For the sake of brevity, details are omitted here and Examiner directs Applicant’s attention to the combination of copending Application No. 16/247,181 in view of Bennett and Aggarwal, as it is substantially similar.
        6For the sake of brevity, details are omitted here and Examiner directs Applicant’s attention to the combination of copending Application No. 16/247,181 in view of Bennett and Aggarwal, as it is substantially similar.
        7For the sake of brevity, details are omitted here and Examiner directs Applicant’s attention to the combination of copending Application No. 16/247,181 in view of Bennett, Aggarwal and Nguyen, as it is substantially similar.
        8For the sake of brevity, details are omitted here and Examiner directs Applicant’s attention to the combination of copending Application No. 16/247,181 in view of Bennett, Aggarwal and Nguyen, as it is substantially similar.
        9For the sake of brevity, details are omitted here and Examiner directs Applicant’s attention to the combination of copending Application No. 16/247,181 in view of Bennett, Aggarwal, Nguyen, and Kodosky, as it is substantially similar.
        10For the sake of brevity, details are omitted here and Examiner directs Applicant’s attention to the combination of copending Application No. 16/247,181 in view of Bennett, Aggarwal, Nguyen, and Kodosky, as it is substantially similar.
        11For the sake of brevity, details are omitted here and Examiner directs Applicant’s attention to the combination of copending Application No. 16/247,181 in view of Bennett and Pan, as it is substantially similar.
        12For the sake of brevity, details are omitted here and Examiner directs Applicant’s attention to the combination of copending Application No. 16/247,181 in view of Bennett and Pan, as it is substantially similar.
        13For the sake of brevity, details are omitted here and Examiner directs Applicant’s attention to the combination of copending Application No. 16/247,181 in view of Bennett and Drepper, as it is substantially similar.
        14For the sake of brevity, details are omitted here and Examiner directs Applicant’s attention to the combination of copending Application No. 16/247,181 in view of Bennett and Drepper, as it is substantially similar.